UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Opportunities Fund Annual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Federal tax information 41 About the Trustees 42 Officers 44 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europes unresolved sovereign-debt troubles and Chinas efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnams portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking overlooked, underpriced small and midsize companies Every company, whatever its industry, growth rate, or size, has an underlying value. This value is based in part on the cash flows the company generates. The price of a company’s stock, however, may not accurately reflect this underlying value.A stock may be mispriced for different reasons, and it is often the result of behavioral bias — when investors overreact to short-term factors. Mispriced stocks can provide attractive opportunities for investors who have the expertise and insight to identify them. Themanagers of Putnam Capital Opportunities Fund look for stocks they believe are trading below their intrinsic value and can appreciate over time. It is up to the managers to uncover the reasons behind a stock’s valuation and to determine whether the market’s generally held assumptions are on target. The fund focuses on stocks of small and midsize companies, which are typically covered by fewer analysts than large companies. With fewer analysts following these stocks, there may be more overlooked investment opportunities topursue. In seeking stocks with long-term growth potential, the managers draw on their own experience as well as that of the analysts in Putnam’s Global Equity Research organization. Because the fund is managed in the blend style, the managers are not focused solely on either growth- or value-style stocks and can choose from thousands of small and midsize U.S. companies. This flexibility means the fund’s portfolio is broadly diversified, which can help reduce the risk of investing in a narrow range of sectors orstocks. In all their decisions, the managers are guided by Putnam’s risk controls, which call for regular review of fund holdings and the discipline to trim or sell stocks when they reach or exceed what is considered their true worth. Investor overreaction can mean investment opportunities An important factor in the analysis for Putnam Capital Opportunities Fund is “behavioral insight.” Investors frequently focus on short-term financial performance while ignoring the potential for a stock to outperform over the long term. For example, investors may overreact to a specific event, such as a management change, and either sell off the stock or buy it in large quantities. This overreaction can skew a stock’s price out of proportion to the real impact of the event. The result can develop into a buying or a selling opportunity for astute investment managers. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager How would you describe the environment for the economy and equity markets over the fund’s fiscal year? In tandem with fluctuating global macroeconomic fears, market sentiment and volatility seesawed throughout the year, hitting their worst patches in the late summer and early fall of 2011. For small and midsize companies, which tend to do better under more stable economic conditions, the macroeconomic environment was thus alternately difficult and conducive to growth. From November 2011 through March 2012 — effectively between phases of pessimism over European sovereign debt fears — small and mid caps generally rose in value as investors flocked back to risk assets. But on either side of this time frame, the anemic recovery and concerns over Europe made small and mid caps suffer along with other areas of the global equity markets, causing investors to become more risk averse and consequently sending volatility and stock market correlations higher. In terms of sectors, six months into the period you commented that financials were more attractive to you. Is that still the case? Financial companies, such as banks, rallied in late 2011, which led us to trim some positions in the sector. Overall, we believe capital requirements for banks will be historically higher and, consequently, returns on equity will be historically lower in this area of the This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 4/30/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. 5 financial markets. Having said that, we believe there are some attractively valued long-term opportunities among banks, and so, even with our pullback in certain positions, we maintained our benchmark-relative overweight to the industry through period-end. Although it is a commonplace to think that banks will never achieve their former levels of profitability, we think banks can and will get creative about how to improve profitability going forward. We expect they will apply themselves in this area once some of the bad publicity connected with higher fees blows over and as regulatory scrutiny and uncertainty diminishes. We also think that once credit quality stabilizes among banks, we could see significant consolidation and cost cutting, which could prove to be a tailwind for the sector as a whole. What was your perception of information technology stocks during the period? We saw a lot of value in this sector over the past year. Although we trimmed our sector weighting in the second half of the period, our tech weighting was up for the year overall. From the standpoint of valuation-focused fundamental analysis, we think there is much to like in this sector, from strong balance sheets to attractive free cash flow yields. With little or no debt and strong cash positions, these companies stand a good chance, in our view, of weathering future economic turmoil. Which stocks or strategies contributed most to the fund’s performance? Three of the fund’s top five contributors are stocks that have done well enough to grow out of our small- to mid-cap benchmark. Watson Pharmaceuticals , a global drug developer and marketer, is one such case. The company’s sales accelerated in 2011, and Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 investors reacted positively to the company’s launch of a generic version of Concerta, an attention-deficit drug, as well as the sales potential in its generic version of Lovenox, a blood thinner. Watson’s strong revenue growth and improved profitability, combined with its attractive stock valuation, made it a top performer during the first six months of the fund’s fiscal year and the number-one contributor for the fiscal year as a whole. After the company had grown quite large and the stock hit our price target, we sold it, taking profits for the fund. Sometimes, a company may exceed the market-cap range of the benchmark, but we may choose to maintain our position if the company continues to perform well. Dollar Tree Stores , a discount retailer, is one example where we have trimmed our position after the company graduated from the fund’s benchmark. The company’s store growth strengthened as Americans sought discount retailers in the wake of the recent recession. The company has also added cold beverages and ice cream to its product lineup in many stores, which has helped boost store traffic. Cabela’s was the third-largest contributor to performance. This company sells a wide variety of sporting goods, from camping equipment to hunting gear. Management made a strong effort to streamline the company’s product offering, which improved profitability. The company also benefited from a substantial increase in national gun sales, which have been trending upward This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/12. Short-term holdings are excluded. Holdings will vary over time. 7 due, in our opinion, to expectations that government regulation of gun ownership will eventually tighten. F5 Networks , which makes products that enhance the performance and availability of computer networks and data storage, has benefited from the move toward cloud computing. We still own the stock, even though it has grown — like Dollar Tree and Watson — out of the fund’s benchmark. Which stocks or strategies held performance back? The top detractor for the period was the stock of Longtop Financial Technologies , a China-based software company. The stock plunged when the company announced the resignation of its auditor amid accusations that Longtop had falsified financial information. Longtop was no longer in the fund’s portfolio at the close of the first half of the fund’s fiscal year. Polycom , which makes video conferencing equipment, suffered relative to its main competitor, Tandberg, a company that was bought by Cisco. During its integration into Cisco, Tandberg lagged Polycom in terms of business results, but Tandberg is now selling its products more aggressively. The industry has also had to negotiate corporate and government cutbacks in some areas of technology spending, and Polycom’s problems under this condition were compounded by turnover among its sales staff and senior management. We increased the fund’s exposure to the health-care sector during the second half of the period, but not all of our positions performed well. Kindred Healthcare , which operates long-term, acute-care hospitals, nursing homes, and rehabilitation services, was the third-largest detractor from returns. Medicare reduced its reimbursement rate for some of Kindred’s services, which negatively This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 affected Kindred’s profitability. We still owned the stock by the end of the period, however, as we felt the company was growing even more attractive in terms of valuation and may be able to recover from the impact of Medicare’s change. The fund’s largest holding dampened fund returns. The stock of WABCO Holdings , a provider of electronic and mechanical products for truck and bus manufacturers, was among the top performers in the fund’s prior fiscal year, but it struggled in the most recent period as a result of macroeconomic uncertainty. How confident are you in the prospects for small- and mid-cap stocks? Although the U.S. economy appeared to slow somewhat in late March and April, we believe that low interest rates will continue to support the recovery, including the business prospects of small- and mid-cap companies. For example, we see evidence that low rates have begun to fuel the nascent recovery in the housing market, and if that trend continues, we believe that many of the industries connected to housing — from banks to appliance manufacturers — can potentially find a renewed source of strength. We would not be surprised to see the markets undergo additional bouts of volatility due to macroeconomic uncertainty in the United States and percolating fears over Europe’s fiscal and monetary stability. However, we remain focused on finding compelling value among small- and mid-cap companies, regardless of which direction the economy takes. Thanks, Joe, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA, and John McLanahan, CFA. 9 IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (10/2/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.26% 6.80% 6.47% 6.47% 6.47% 6.47% 6.72% 6.45% 7.00% 7.50% 10 years 77.05 66.89 64.23 64.23 64.19 64.19 68.30 62.40 72.88 81.58 Annual average 5.88 5.26 5.09 5.09 5.08 5.08 5.34 4.97 5.63 6.15 5 years 12.19 5.75 8.07 6.12 8.07 8.07 9.40 5.56 10.85 13.57 Annual average 2.33 1.12 1.56 1.20 1.56 1.56 1.81 1.09 2.08 2.58 3 years 94.20 82.93 90.07 87.07 89.70 89.70 91.06 84.46 92.56 95.49 Annual average 24.76 22.30 23.87 23.22 23.79 23.79 24.09 22.64 24.41 25.04 1 year –5.28 –10.73 –5.92 –10.62 –5.93 –6.87 –5.70 –8.99 –5.45 –5.03 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 11 Comparative index returns For periods ended 4/30/12 Lipper Small-Cap Core Funds Russell 2500 Index category average* Annual average (life of fund) 7.23% 7.07% 10 years 104.91 88.69 Annual average 7.44 6.43 5 years 12.33 8.19 Annual average 2.35 1.46 3 years 82.16 74.64 Annual average 22.13 20.34 1 year –2.23 –3.64 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/12, there were 680, 617, 502, 296, and 148 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $16,423 and $16,419, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,240 at public offering price. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $17,288 and $18,158, respectively. Fund price and distribution information For the 12-month period ended 4/30/12 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $13.26 $14.07 $12.00 $12.14 $12.46 $12.91 $13.03 $13.53 4/30/12 12.56 13.33 11.29 11.42 11.75 12.18 12.32 12.85 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. 12 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (10/2/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.42% 6.96% 6.63% 6.63% 6.62% 6.62% 6.88% 6.60% 7.15% 7.66% 10 years 74.98 64.89 62.32 62.32 62.14 62.14 66.42 60.59 70.78 79.41 Annual average 5.75 5.13 4.96 4.96 4.95 4.95 5.23 4.85 5.50 6.02 5 years 17.36 10.61 12.93 10.93 12.87 12.87 14.35 10.33 15.85 18.80 Annual average 3.25 2.04 2.46 2.10 2.45 2.45 2.72 1.99 2.99 3.51 3 years 133.05 119.84 127.83 124.83 127.70 127.70 129.42 121.34 131.06 134.58 Annual average 32.58 30.03 31.58 31.00 31.56 31.56 31.89 30.32 32.20 32.87 1 year –1.39 –7.07 –2.14 –7.03 –2.11 –3.09 –1.89 –5.32 –1.65 –1.14 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/11 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Annualized expense ratio for the six-month period ended 4/30/12* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.72 $10.67 $10.67 $9.35 $8.04 $5.40 Ending value (after expenses) $1,127.50 $1,124.50 $1,124.00 $1,124.40 $1,127.20 $1,129.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.37 $10.12 $10.12 $8.87 $7.62 $5.12 Ending value (after expenses) $1,018.55 $1,014.82 $1,014.82 $1,016.06 $1,017.30 $1,019.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2500 Index is an unmanaged index of common stock performance. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 17 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Investment Funds and Shareholders of Putnam Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Opportunities Fund (the “fund”) at April 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 8, 2012 18 The fund’s portfolio 4/30/12 COMMON STOCKS (96.6%)* Shares Value Aerospace and defense (0.6%) Alliant Techsystems, Inc. 9,444 $503,365 Teledyne Technologies, Inc. † S 22,472 1,452,141 Air freight and logistics (0.2%) HUB Group, Inc. Class A † 19,519 683,165 Airlines (0.3%) Republic Airways Holdings, Inc. † S 242,200 1,232,798 Auto components (1.5%) Autoliv, Inc. (Sweden) 32,443 2,035,474 BorgWarner, Inc. † 18,363 1,451,412 Dana Holding Corp. 76,300 1,115,506 Superior Industries International, Inc. S 41,483 709,774 Beverages (0.2%) Coca-Cola Bottling Co. Consolidated 10,800 692,820 Biotechnology (0.5%) Cubist Pharmaceuticals, Inc. † 38,461 1,626,131 Capital markets (3.4%) Affiliated Managers Group † 7,600 863,512 E*Trade Financial Corp. † 87,600 931,188 Federated Investors, Inc. Class B S 53,713 1,185,983 Jefferies Group, Inc. S 140,785 2,242,705 Legg Mason, Inc. 35,000 912,450 SEI Investments Co. 167,800 3,387,882 Waddell & Reed Financial, Inc. Class A S 77,122 2,466,362 Chemicals (3.6%) American Vanguard Corp. 42,600 1,065,000 Ashland, Inc. S 17,919 1,180,325 Cytec Industries, Inc. 19,388 1,232,495 Eastman Chemical Co. 24,838 1,340,507 FMC Corp. 10,403 1,149,011 Innophos Holdings, Inc. 30,600 1,504,602 International Flavors & Fragrances, Inc. 17,162 1,033,324 LSB Industries, Inc. † 9,800 332,416 Methanex Corp. (Canada) 46,259 1,626,466 Valspar Corp. 47,154 2,411,927 Commercial banks (6.9%) Bancorp, Inc. (The) † 390,086 4,006,183 Bond Street Holdings, LLC 144A Class A † F 38,819 834,609 City Holding Co. S 21,199 706,987 City National Corp. S 31,818 1,694,627 Cullen/Frost Bankers, Inc. 7,474 440,667 East West Bancorp, Inc. 194,332 4,424,940 First Citizens BancShares, Inc. Class A 13,744 2,381,835 19 COMMON STOCKS (96.6%)* cont. Shares Value Commercial banks cont. IBERIABANK Corp. 14,500 $740,515 International Bancshares Corp. 66,261 1,307,330 OmniAmerican Bancorp, Inc. † 47,600 954,380 Popular, Inc. (Puerto Rico) † 636,600 1,133,148 Sandy Spring Bancorp, Inc. 20,400 367,404 Seacoast Banking Corp. of Florida † 185,359 300,282 Signature Bank † S 13,500 886,815 SVB Financial Group † S 17,636 1,130,291 Union First Market Bankshares Corp. 33,945 473,872 Valley National Bancorp 120,570 1,519,182 Webster Financial Corp. S 50,190 1,140,819 Commercial services and supplies (1.3%) Deluxe Corp. S 33,946 808,254 Ennis, Inc. 81,241 1,280,358 R. R. Donnelley & Sons Co. S 161,600 2,021,616 Steelcase, Inc. Class A 60,849 525,735 Communications equipment (2.2%) ADTRAN, Inc. S 28,096 857,490 F5 Networks, Inc. † 18,700 2,504,491 Netgear, Inc. † 43,200 1,663,200 Polycom, Inc. † 199,454 2,646,755 Computers and peripherals (0.3%) QLogic Corp. † 70,942 1,223,750 Construction and engineering (1.1%) Chicago Bridge & Iron Co., NV (Netherlands) 60,739 2,698,026 Tutor Perini Corp. † 69,154 1,051,832 Containers and packaging (0.9%) Boise, Inc. 166,200 1,269,768 Sealed Air Corp. 52,614 1,009,137 Sonoco Products Co. 23,348 773,519 Diversified consumer services (1.7%) Sotheby’s Holdings, Inc. Class A 113,600 4,466,752 Weight Watchers International, Inc. S 19,000 1,443,240 Diversified financial services (0.3%) NBH Holdings Co. 144A Class A † 66,250 1,126,250 Electric utilities (1.0%) FirstEnergy Corp. 27,583 1,291,436 Pepco Holdings, Inc. S 52,600 995,192 PNM Resources, Inc. 67,477 1,265,869 20 COMMON STOCKS (96.6%)* cont. Shares Value Electrical equipment (2.2%) AMETEK, Inc. 51,440 $2,588,975 Hubbell, Inc. Class B S 38,115 3,058,348 Regal-Beloit Corp. 12,896 872,285 Roper Industries, Inc. 11,250 1,146,375 Electronic equipment, instruments, and components (0.3%) Dolby Laboratories, Inc. Class A † S 29,500 1,157,285 Energy equipment and services (3.0%) Atwood Oceanics, Inc. † S 32,600 1,445,158 Basic Energy Services, Inc. † S 61,281 882,446 Helix Energy Solutions Group, Inc. † S 75,900 1,549,119 Key Energy Services, Inc. † S 154,058 1,950,374 Oil States International, Inc. † 18,651 1,484,247 Parker Drilling Co. † 119,300 616,781 Patterson-UTI Energy, Inc. 48,600 785,862 Superior Energy Services † 19,400 522,248 TETRA Technologies, Inc. † S 59,200 515,632 Unit Corp. † 22,651 957,005 Food and staples retail (0.2%) Nash Finch Co. 29,223 733,497 Food products (0.4%) Fresh Del Monte Produce, Inc. 58,900 1,364,713 Health-care equipment and supplies (1.5%) Align Technology, Inc. † S 58,200 1,845,522 Cyberonics, Inc. † S 21,700 831,110 Hill-Rom Holdings, Inc. 53,846 1,747,303 SurModics, Inc. † 67,251 994,642 Health-care providers and services (5.1%) Amedisys, Inc. † S 141,709 2,087,374 AMN Healthcare Services, Inc. † 170,366 1,143,156 Chemed Corp. S 38,700 2,335,158 Coventry Health Care, Inc. 47,800 1,433,522 Health Net, Inc. † 44,500 1,584,645 Healthways, Inc. † 241,685 1,612,039 Kindred Healthcare, Inc. † S 159,900 1,541,436 LifePoint Hospitals, Inc. † 24,700 963,794 Molina Healthcare, Inc. † S 116,567 2,989,944 Omnicare, Inc. S 52,589 1,832,201 Universal American Corp. † 76,900 705,942 Hotels, restaurants, and leisure (1.5%) Cheesecake Factory, Inc. (The) † 111,600 3,515,400 Jack in the Box, Inc. † S 29,800 677,056 Red Robin Gourmet Burgers, Inc. † 35,300 1,258,798 21 COMMON STOCKS (96.6%)* cont. Shares Value Household durables (3.1%) CSS Industries, Inc. 22,177 $424,690 Harman International Industries, Inc. 55,200 2,736,816 Helen of Troy, Ltd. (Bermuda) † S 88,516 3,062,654 Mohawk Industries, Inc. † 27,384 1,835,276 NVR, Inc. † S 1,469 1,151,608 Whirlpool Corp. 25,400 1,626,108 Household products (0.6%) Church & Dwight Co., Inc. S 17,426 885,241 Energizer Holdings, Inc. † 17,500 1,248,275 Insurance (3.9%) American Financial Group, Inc. 25,883 1,007,366 Amerisafe, Inc. † 14,896 398,021 Aspen Insurance Holdings, Ltd. 36,575 1,035,804 Endurance Specialty Holdings, Ltd. (Bermuda) 26,179 1,051,872 Hanover Insurance Group, Inc. (The) 47,834 1,930,580 HCC Insurance Holdings, Inc. 30,707 981,396 RenaissanceRe Holdings, Ltd. S 14,537 1,134,758 Safety Insurance Group, Inc. 29,845 1,189,323 SeaBright Insurance Holdings, Inc. 39,845 358,207 Selective Insurance Group 82,873 1,449,449 Stancorp Financial Group 29,422 1,129,216 Validus Holdings, Ltd. 17,848 580,060 W.R. Berkley Corp. S 45,687 1,720,572 Internet software and services (1.6%) IAC/InterActiveCorp. 45,929 2,211,481 Open Text Corp. (Canada) † 30,000 1,679,700 ValueClick, Inc. † 89,837 1,902,748 IT Services (2.7%) Alliance Data Systems Corp. † 20,528 2,637,643 Broadridge Financial Solutions, Inc. 31,800 738,078 DST Systems, Inc. 34,500 1,931,310 Global Payments, Inc. 34,995 1,624,818 NeuStar, Inc. Class A † 76,826 2,792,625 Leisure equipment and products (0.8%) Hasbro, Inc. S 25,384 932,608 Jakks Pacific, Inc. S 18,313 349,229 Polaris Industries, Inc. S 20,966 1,665,539 Life sciences tools and services (1.2%) Bio-Rad Laboratories, Inc. Class A † 23,900 2,580,961 Parexel International Corp. † 64,300 1,732,242 22 COMMON STOCKS (96.6%)* cont. Shares Value Machinery (6.4%) Actuant Corp. Class A S 141,300 $3,853,251 AGCO Corp. † 27,828 1,295,950 EnPro Industries, Inc. † S 36,885 1,527,408 Gardner Denver, Inc. S 19,234 1,252,903 Harsco Corp. 28,100 626,630 Kennametal, Inc. S 44,900 1,896,127 Manitowoc Co., Inc. (The) 153,668 2,128,302 Oshkosh Corp. † S 92,654 2,115,291 Terex Corp. † 50,100 1,134,264 WABCO Holdings, Inc. † 92,800 5,849,184 Woodward, Inc. 22,300 927,457 Media (0.5%) Gannett Co., Inc. 134,800 1,862,936 Metals and mining (2.2%) Cliffs Natural Resources, Inc. 15,800 983,708 Coeur d’Alene Mines Corp. † 38,500 829,675 Compass Minerals International, Inc. S 11,851 906,839 Reliance Steel & Aluminum Co. S 28,417 1,588,226 Steel Dynamics, Inc. 74,700 953,919 Walter Energy, Inc. 40,600 2,692,186 Multiline retail (1.0%) Dollar Tree, Inc. † 22,901 2,328,116 Saks, Inc. † S 96,767 1,060,566 Multi-utilities (0.3%) Black Hills Corp. S 31,600 1,043,116 Oil, gas, and consumable fuels (3.0%) Alpha Natural Resources, Inc. † 60,405 974,333 Berry Petroleum Co. Class A S 21,805 993,218 Cabot Oil & Gas Corp. Class A 31,828 1,118,436 Contango Oil & Gas Co. † S 13,400 727,084 HollyFrontier Corp. 50,000 1,541,000 Petroleum Development Corp. † S 21,145 727,177 Ship Finance International, Ltd. (Norway) S 41,635 576,645 SM Energy Co. 12,700 839,597 Stone Energy Corp. † S 28,100 788,205 Swift Energy Co. † S 30,016 907,984 W&T Offshore, Inc. 26,500 523,905 Whiting Petroleum Corp. † 13,828 790,962 Paper and forest products (0.2%) Domtar Corp. (Canada) 9,700 848,556 Personal products (0.7%) Inter Parfums, Inc. S 151,000 2,378,250 23 COMMON STOCKS (96.6%)* cont. Shares Value Pharmaceuticals (3.2%) Endo Pharmaceuticals Holdings, Inc. † 48,444 $1,702,322 Impax Laboratories, Inc. † 118,800 2,926,044 Medicis Pharmaceutical Corp. Class A 85,743 3,298,533 Par Pharmaceutical Cos., Inc. † 80,115 3,392,069 Professional services (2.8%) Dun & Bradstreet Corp. (The) S 44,728 3,478,944 Heidrick & Struggles International, Inc. 37,500 731,250 Towers Watson & Co. Class A 39,700 2,596,380 TrueBlue, Inc. † 177,654 3,066,308 Real estate investment trusts (REITs) (4.8%) DiamondRock Hospitality Co. 182,111 1,935,840 Entertainment Properties Trust S 9,564 458,976 Hospitality Properties Trust S 91,394 2,520,647 Kimco Realty Corp. 32,522 631,252 LaSalle Hotel Properties 85,494 2,514,379 LTC Properties, Inc. 34,257 1,140,073 Macerich Co. (The) 19,313 1,189,101 National Health Investors, Inc. S 20,262 1,002,361 National Retail Properties, Inc. 30,378 831,750 Omega Healthcare Investors, Inc. 73,942 1,583,098 Taubman Centers, Inc. 28,239 2,179,486 Ventas, Inc. 18,963 1,114,835 Real estate management and development (0.9%) Jones Lang LaSalle, Inc. 39,900 3,189,606 Road and rail (0.3%) Arkansas Best Corp. 44,767 686,726 Con-way, Inc. 12,100 393,250 Semiconductors and semiconductor equipment (5.1%) Advanced Micro Devices, Inc. † S 159,000 1,170,240 Cymer, Inc. † S 15,800 819,072 Intersil Corp. Class A 77,907 800,105 KLA-Tencor Corp. S 21,126 1,101,721 Lam Research Corp. † 19,772 823,504 MKS Instruments, Inc. 43,180 1,193,927 Novellus Systems, Inc. † S 35,641 1,666,217 Omnivision Technologies, Inc. † S 105,200 1,937,784 PMC — Sierra, Inc. † S 217,800 1,539,846 RF Micro Devices, Inc. † S 232,600 1,007,158 Silicon Laboratories, Inc. † S 30,400 1,078,896 Skyworks Solutions, Inc. † 115,306 3,129,405 Teradyne, Inc. † S 95,100 1,636,671 24 COMMON STOCKS (96.6%)* cont. Shares Value Software (4.5%) ANSYS, Inc. † 32,835 $2,202,243 Autodesk, Inc. † 38,400 1,511,808 Blackbaud, Inc. 50,993 1,579,763 FactSet Research Systems, Inc. S 9,008 944,579 Fair Isaac Corp. S 43,419 1,862,675 Manhattan Associates, Inc. † S 41,600 2,086,240 Progress Software Corp. † S 48,050 1,111,877 Synopsys, Inc. † 57,131 1,714,501 TIBCO Software, Inc. † 53,898 1,773,244 Websense, Inc. † 59,614 1,236,394 Specialty retail (3.1%) Aeropostale, Inc. † 66,703 1,479,473 ANN, Inc. † 90,642 2,509,877 Buckle, Inc. (The) S 33,211 1,533,684 Cabela’s, Inc. † S 76,200 2,881,122 Cato Corp. (The) Class A S 16,485 458,778 Jos. A. Bank Clothiers, Inc. † 48,075 2,285,966 Textiles, apparel, and luxury goods (1.4%) Jones Group, Inc. (The) 149,300 1,675,146 Kenneth Cole Productions, Inc. Class A † 48,660 775,154 Maidenform Brands, Inc. † 48,408 1,105,155 Perry Ellis International, Inc. † 24,207 452,913 Wolverine World Wide, Inc. 21,483 901,212 Thrifts and mortgage finance (1.0%) Kaiser Federal Financial Group, Inc. 115,296 1,612,991 Provident New York Bancorp 230,298 1,943,715 Tobacco (0.2%) Universal Corp. S 17,394 797,167 Trading companies and distributors (0.9%) Applied Industrial Technologies, Inc. S 44,206 1,737,296 GATX Corp. S 32,578 1,396,611 Total common stocks (cost $268,772,665) SHORT-TERM INVESTMENTS (22.9%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d 68,805,313 $68,805,313 Putnam Money Market Liquidity Fund 0.10% e 11,397,570 11,397,570 U.S. Treasury Bills with effective yields ranging from 0.075% to 0.097%, July 26, 2012 $1,060,000 1,059,766 Total short-term investments (cost $81,262,641) TOTAL INVESTMENTS Total investments (cost $350,035,306) 25 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $355,024,335. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. S Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $51,768,038 $— $— Consumer staples 8,099,963 — — Energy 21,217,418 — — Financials 73,414,093 1,960,859 — Health care 40,906,090 — — Industrials 56,616,805 — — Information technology 59,499,244 — — Materials 24,731,606 — — Utilities 4,595,613 — — Total common stocks — Short-term investments 11,397,570 69,865,079 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 26 Statement of assets and liabilities 4/30/12 ASSETS Investment in securities, at value, including $66,519,457 of securities on loan (Note 1): Unaffiliated issuers (identified cost $269,832,423) $343,869,495 Affiliated issuers (identified cost $80,202,883) (Notes 1 and 6) 80,202,883 Dividends, interest and other receivables 307,987 Receivable for shares of the fund sold 632,694 Receivable for investments sold 1,668,640 Total assets LIABILITIES Payable to custodian 876,030 Payable for shares of the fund repurchased 1,393,172 Payable for compensation of Manager (Note 2) 184,128 Payable for investor servicing fees (Note 2) 78,945 Payable for custodian fees (Note 2) 7,207 Payable for Trustee compensation and expenses (Note 2) 111,101 Payable for administrative services (Note 2) 4,028 Payable for distribution fees (Note 2) 89,312 Collateral on securities loaned, at value (Note 1) 68,805,313 Other accrued expenses 108,128 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $366,858,911 Undistributed net investment income (Note 1) 125,784 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (85,997,432) Net unrealized appreciation of investments 74,037,072 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($253,278,339 divided by 20,161,839 shares) $12.56 Offering price per class A share (100/94.25 of $12.56)* $13.33 Net asset value and offering price per class B share ($14,733,658 divided by 1,305,466 shares)** $11.29 Net asset value and offering price per class C share ($20,965,021 divided by 1,836,268 shares)** $11.42 Net asset value and redemption price per class M share ($4,573,064 divided by 389,103 shares) $11.75 Offering price per class M share (100/96.50 of $11.75)* $12.18 Net asset value, offering price and redemption price per class R share ($13,449,534 divided by 1,092,034 shares) $12.32 Net asset value, offering price and redemption price per class Y share ($48,024,719 divided by 3,736,469 shares) $12.85 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 27 Statement of operations Year ended 4/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $6,366) $4,274,744 Interest (including interest income of $5,141 from investments in affiliated issuers) (Note 6) 5,889 Securities lending (Note 1) 207,005 Total investment income EXPENSES Compensation of Manager (Note 2) 2,152,721 Investor servicing fees (Note 2) 1,071,641 Custodian fees (Note 2) 22,050 Trustee compensation and expenses (Note 2) 25,709 Administrative services (Note 2) 10,595 Distribution fees — Class A (Note 2) 615,771 Distribution fees — Class B (Note 2) 169,347 Distribution fees — Class C (Note 2) 200,552 Distribution fees — Class M (Note 2) 36,857 Distribution fees — Class R (Note 2) 53,042 Other 187,884 Total expenses Expense reduction (Note 2) (20,146) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 20,458,303 Net realized gain on futures contracts (Note 1) 1,097,117 Net realized gain on foreign currency transactions (Note 1) 20 Net unrealized depreciation of investments during the year (43,514,715) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 4/30/12 Year ended 4/30/11 Operations: Net investment loss $(38,385) $(149,394) Net realized gain on investments and foreign currency transactions 21,555,440 30,352,936 Net unrealized appreciation (depreciation) of investments (43,514,715) 49,994,704 Net increase (decrease) in net assets resulting from operations Increase in capital from settlement payments (Note 8) 275,126 — Redemption fees (Note 1) 16,053 39,175 Decrease from capital share transactions (Note 4) (15,919,265) (1,499,576) Total increase (decrease) in net assets NET ASSETS Beginning of year 392,650,081 313,912,236 End of year (including undistributed net investment income of $125,784 and no monies, respectively) The accompanying notes are an integral part of these financial statements. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees b reimbursements end of period asset value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A April 30, 2012 .01 (.72) — .01 e 1.27 .05 29 April 30, 2011 — b 2.91 — 1.28 .04 23 April 30, 2010 .01 3.88 (.03) — — b — — 1.39 .09 30 April 30, 2009 .05 (2.75) (.06) — 1.35 f .71 f 58 April 30, 2008 .08 (2.33) (.05) (.94) — — — 1.23 f .71 f 37 Class B April 30, 2012 (.07) (.65) — .01 e 2.02 (.70) 29 April 30, 2011 (.07) 2.64 — 2.03 (.69) 23 April 30, 2010 (.05) 3.54 — 2.14 (.65) 30 April 30, 2009 — b (2.51) — 2.10 f (.05) f 58 April 30, 2008 — b (2.15) — (.94) — — — 1.98 f (.04) f 37 Class C April 30, 2012 (.07) (.66) — .01 e 2.02 (.69) 29 April 30, 2011 (.07) 2.66 — 2.03 (.72) 23 April 30, 2010 (.05) 3.58 — 2.14 (.66) 30 April 30, 2009 — b (2.53) — 2.10 f (.04) f 58 April 30, 2008 — b (2.17) — (.94) — — — 1.98 f (.04) f 37 Class M April 30, 2012 (.05) (.67) — .01 e 1.77 (.45) 29 April 30, 2011 (.05) 2.73 — 1.78 (.45) 23 April 30, 2010 (.03) 3.66 — 1.89 (.41) 30 April 30, 2009 .01 (2.59) — b — 1.85 f .20 f 58 April 30, 2008 .02 (2.19) — (.94) — — — 1.73 f .21 f 37 Class R April 30, 2012 (.02) (.70) — .01 e 1.52 (.19) 29 April 30, 2011 (.03) 2.87 — 1.53 (.23) 23 April 30, 2010 (.01) 3.81 (.02) — — b — — 1.64 (.17) 30 April 30, 2009 .03 (2.70) (.04) — 1.60 f .46 f 58 April 30, 2008 .05 (2.30) (.03) (.94) — — — 1.48 f .47 f 37 Class Y April 30, 2012 .04 (.73) — .01 e 1.02 .31 29 April 30, 2011 .03 2.97 — 1.03 .28 23 April 30, 2010 .03 3.94 (.05) — — b — — 1.14 .33 30 April 30, 2009 .08 (2.82) (.08) — 1.10 f 1.00 f 58 April 30, 2008 .11 (2.38) (.08) (.94) — — — .98 f .97 f 37 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 31 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). f Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets April 30, 2009 0.01% April 30, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 32 Notes to financial statements 4/30/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from May 1, 2011 through April 30, 2012. Putnam Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term growth of capital. The fund invests mainly in common stocks (growth or value or both) of small and midsize U.S. companies that Putnam Management believes have favorable investment potential, such as stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 60 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 33 Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. 34 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average of approximately 40 futures contracts outstanding for the reporting period. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $66,522,467. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $68,805,313. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 35 At April 30, 2012, the fund had a capital loss carryover of $85,129,573 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $43,078,518 $— $43,078,518 April 30, 2017 42,051,055 — 42,051,055 April 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, nontaxable dividends and restitution payments. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $164,169 to decrease accumulated net investment loss, $275,134 to decrease paid-in-capital and $110,965 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $92,656,817 Unrealized depreciation (19,487,604) Net unrealized appreciation 73,169,213 Undistributed ordinary income 125,784 Capital loss carryforward (85,129,573) Cost for federal income tax purposes $350,903,165 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. 36 Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $683 under the expense offset arrangements and by $19,463 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $279, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $32,831 and $123 from the sale of classA and classM shares, respectively, and received $8,771 and $872 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 37 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,337 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $98,245,072 and $108,736,854, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/12 Year ended 4/30/11 ClassA Shares Amount Shares Amount Shares sold 3,352,805 $38,840,454 5,000,510 $55,424,217 Shares issued in connection with reinvestment of distributions — 3,352,805 38,840,454 5,000,510 55,424,217 Shares repurchased (5,193,256) (60,348,278) (5,694,239) (59,193,979) Net decrease Year ended 4/30/12 Year ended 4/30/11 ClassB Shares Amount Shares Amount Shares sold 147,323 $1,549,558 241,865 $2,434,572 Shares issued in connection with reinvestment of distributions — 147,323 1,549,558 241,865 2,434,572 Shares repurchased (819,342) (8,617,365) (1,883,622) (18,060,268) Net decrease Year ended 4/30/12 Year ended 4/30/11 ClassC Shares Amount Shares Amount Shares sold 534,983 $5,835,021 618,329 $6,647,155 Shares issued in connection with reinvestment of distributions — 534,983 5,835,021 618,329 6,647,155 Shares repurchased (452,175) (4,743,985) (278,113) (2,742,172) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassM Shares Amount Shares Amount Shares sold 39,491 $429,794 43,775 $474,639 Shares issued in connection with reinvestment of distributions — 39,491 429,794 43,775 474,639 Shares repurchased (158,015) (1,785,085) (119,117) (1,199,913) Net decrease 38 Year ended 4/30/12 Year ended 4/30/11 ClassR Shares Amount Shares Amount Shares sold 835,084 $9,727,827 629,399 $6,934,302 Shares issued in connection with reinvestment of distributions — 835,084 9,727,827 629,399 6,934,302 Shares repurchased (441,515) (5,020,097) (258,217) (2,962,344) Net increase Year ended 4/30/12 Year ended 4/30/11 ClassY Shares Amount Shares Amount Shares sold 2,086,611 $24,163,274 1,485,514 $17,561,511 Shares issued in connection with reinvestment of distributions — 2,086,611 24,163,274 1,485,514 17,561,511 Shares repurchased (1,347,134) (15,950,383) (618,127) (6,817,296) Net increase Note 5: Summary of derivative activity As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $1,097,117 $1,097,117 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $(539,925) $(539,925) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $5,141 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $71,754,905 and $77,106,627, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. 39 Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $264,666 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $10,460 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 40 Federal tax information (Unaudited) The fund designated 100.00% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 41 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility; CVR Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 42 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 43 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Robert R. Leveille (Born 1969) Assistant Clerk Vice President and Chief Compliance Officer Since 2010 Since 2007 Manager of Finance, Dunkin’ Brands (2008– Chief Compliance Officer, Putnam Investments, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management, and Putnam Retail Management (2007–2008); Senior Financial Management Analyst, Putnam Investments (1999–2007) Mark C. Trenchard (Born 1962) Nancy E. Florek (Born 1957) Vice President and BSA Compliance Officer Vice President, Assistant Clerk, Assistant Since 2002 Treasurer and Proxy Manager Director of Operational Compliance, Since 2000 Putnam Investments and Putnam Retail Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 44 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Charles B. Curtis Robert R. Leveille Putnam Investment Robert J. Darretta Vice President and Management, LLC John A. Hill Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Elizabeth T. Kennan Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 57–59 St James’s Street Robert L. Reynolds Robert T. Burns London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Marketing Services Officers Putnam Retail Management Robert L. Reynolds James P. Pappas One Post Office Square President Vice President Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Custodian Executive Vice President, Vice President, Clerk and State Street Bank Principal Executive Assistant Treasurer and Trust Company Officer, Treasurer and Compliance Liaison Michael Higgins Legal Counsel Vice President, Senior Associate Ropes & Gray LLP Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Independent Registered Principal Financial Officer Nancy E. Florek Public Accounting Firm Vice President, Assistant Clerk, PricewaterhouseCoopers LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Trustees Treasurer and Principal Jameson A. Baxter, Chair Accounting Officer Susan G. Malloy Ravi Akhoury Vice President and Barbara M. Baumann Assistant Treasurer This report is for the information of shareholders of Putnam Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2012	$61,723	$	$5,416	$656 April 30, 2011	$52,619	$	$3,143	$ — For the fiscal years ended April 30, 2012 and April 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $123,453 and $246,364 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees April 30, 2012	$ — $97,505	$ — $ — April 30, 2011	$ — $206,000	$ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Value Fund Annual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Federal tax information 39 About the Trustees 40 Officers 42 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking undervalued companies before their potential is recognized Hidden opportunities and flexibility are key ingredients in the strategy of Putnam Multi-Cap Value Fund. The fund’s manager looks for investment potential in stocks that are currently out of favor with investors. Introduced in 1999 as Putnam Mid Cap Value Fund, the fund now has the flexibility to invest in a wider range of companies under its multi-cap value investmentmandate. The fund can invest in small companies that are in their emerging or expansionary phases, and these companies can remain in the fund’s portfolio even as they grow larger. Historically, investing in stocks of smaller companies comes with the risk of greater price fluctuations. Combining small-cap and mid-cap stocks with those of larger, more established companies provides a more diversified approach to help manage those risks. The fund is managed in the value style, which means the manager seeks stocks that are attractively priced in relation to the company’s earnings and growth potential. A stock price may be low because the company is being underestimated or because its industry is in the midst of a downturn. Often, companies in the portfolio are undergoing changes that may lift their stock prices, such as restructuring, introduction of new products, or streamlining of operations to cut costs. Supported by a team of research analysts, the fund’s manager uses his stock-picking expertise and Putnam resources to identify opportunities. Putnam’s analysts generate independent research and visit regularly with companies, seeking information that hasn’t already factored into stock prices. Multi-cap investing at Putnam Putnam’s suite of multi-cap equity funds is designed to provide a streamlined approach to investing across the broad universe of U.S. stocks. Each fund invests with a specific style and has the flexibility to invest in companies of all sizes. The fund managers can select stocks from across their style universe, regardless of company size. The managers can own stocks throughout a company’s entire growth cycle, without capitalization restraints that might force them to sell holdings that get too large, or that would prevent them from taking advantage of certain attractively priced stocks. Supported by a strong research team, the managers use their stock-picking expertise to identify opportunities and manage risk. Putnam Multi-Cap Growth Fund targets stocks of companies that are believed to offer above-average growth potential. Putnam Multi-Cap Value Fund targets companies whose stocks are priced below their long-term potential, and where there may be a catalyst for positive change. Putnam Multi-Cap Core Fund uses a blend strategy, investing in both growth stocks and value stocks, seeking capital appreciation for investors. Identified holdings were held during the year indicated; holdings will vary over time. The fund may not have continued to hold the security in the portfolio, and may have sold it at a loss. Performance of identified holdings in a year may not be representative of the fund’s returns during the same period. Securities purchased in the future may not generate similar returns. This is not an offer to sell or a recommendation to buy any individual security. For more information on current fund holdings, see pages 19–23. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager Jim, the reporting period appears to be a tale of two halves. What can you tell us about market conditions during the 12months ended April 30, 2012? The equity markets reflected two distinct environments, with stock prices being driven more by macroeconomic events than by corporate fundamentals. In the first half, uncertainty remained high as large macro challenges, including the European sovereign debt crisis, weak U.S. economic data, and slowing growth in China weighed on investor confidence. As a result of these concerns, investors shifted out of the more vulnerable cyclical sectors, whose fates are tied to economic growth, into more defensive, lower-risk sectors that tend to be resilient in slower-growth periods. The defensive sectors of the economy, namely, utilities, consumer staples, and health care, were the relatively better-performing sectors of the market, although all sectors posted negative results for the first six months of the reporting period. Investor confidence improved markedly in the second half of the reporting period. Economic data including housing, jobs, consumer confidence, and spending were either stable or slowly improving — suggesting that U.S. growth, and the global economic outlook for that matter, might not be as bleak as first thought. In addition, the European Central Bank’s [ECB’s] Long-Term Refinancing Operation [LTRO], initiated in December2011 and expanded in February 2012, further This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. 5 reassured the markets. These positive developments were enough to tempt cautious investors who had waited out the uncertainty in lower-risk investments to shift assets into higher-risk strategies. Investors who held stocks were rewarded for their higher-risk tolerance, as stocks generally outperformed bonds, and U.S. stocks beat non-U.S. stocks by a wide margin in the second half of the reporting period. How did Putnam Multi-Cap Value Fund perform amid this volatility? The fund’s performance trajectory followed that of the equity markets. During the first half of the reporting period, the fund’s stocks — no matter their market capitalization — retreated, contributing to a disappointing performance for the first half of the period. At this time, the fund’s underweight position in large-company stocks and its higher exposure to small and midsize companies hurt performance relative to its benchmark, as the large, mega-cap stocks held up better in the downturn. However, with the return of confidence and the risk-on rally in the second half, the portfolio’s focus on small- and mid-cap U.S. stocks, as well as its pro-cyclical bias toward companies that tend to do well in rising markets, was rewarding. The second-half rally helped to offset losses from earlier in the fiscal year, but the fund lagged its benchmark, the Russell 3000 Value Index, for the 12 months ended April30, 2012. However, the fund did outperform the average return for its Lipper peer group, Multi-Cap Value Funds, for the same period. Have you altered your strategy in view of the market volatility? Our strategy for finding attractive investments remains the same, but we have become increasingly sector agnostic in the portfolio’s construction. In other words, we’re less inclined to take larger or smaller sector positions relative to the fund’s benchmark and are more bent on picking the best stocks in the fund’s universe. With the increased volatility that we have seen in recent years, we think that we can better serve our shareholders by using the benchmark as a risk tool to form the Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 backbone of the portfolio but can add incremental return from stock picking rather than sector allocation over time. Thus, if the fund holds a greater-than-benchmark weighting in a sector, this would imply that we have found myriad investment opportunities within that sector. We have also tried to reduce the beta, or the volatility of the portfolio in relation to the volatility of the benchmark, by moving away from the more speculative companies that we think are too risky to own in today’s highly volatile markets. During the reporting period, overweight positions in consumer discretionary and industrials outperformed the market, serving the fund well, as didits underweight positions in energy andfinancials, which underperformed the market. Which stocks held performance back? The biggest disappointment was Huntsman , a global manufacturer and marketer of differentiated chemicals for a wide range of industries. The company faced a perfect storm of higher input costs, competition, falling demand for its products amid slower global growth, and rising inventories, which clouded the company’s future growth potential. We sold the stock at a loss and redeployed the sale proceeds into other investments with brighter prospects. Two coal producers, Alpha Natural Resources and James River Coal , were hurt by low natural gas prices and weak coal demand from China. Alpha’s acquisition and integration of Massey Energy also proved to be more problematic than expected for that company. With their profit outlooks in question, we sold both of these economically sensitive positions to help reduce volatility in the portfolio. Finally, in the consumer discretionary sector, which was a positive contributor overall, the specialty women’s clothing retailer Talbots was a disappointment. Several years ago, the company’s CEO tried to reinvigorate Talbots’ This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/12. Short-term holdings are excluded. Holdings will vary over time. 7 perception as being more fashion forward to appeal to a younger demographic, which alienated its core customer base. The sluggish economy and weak retail sales have not helped with turnaround efforts. Sycamore Partners, a retail private equity firm, made an offer to buy Talbots in December 2011. While we have pared back the position, we were waiting for management to evaluate the offer by the close of the reporting period. Which stocks contributed positively to performance? The fund’s three strongest contributors are not held by its benchmark, which helped relative performance. Early in the period, we established a sizable position in Apple when the stock price was under pressure due to concerns about potential iPhone delays and worries about the long-term prospects of the company given the illness of co-founder Steve Jobs. However, we thought the fundamental outlook for Apple remained strong given its range of innovative next-generation products and considerable cash reserves. Our confidence in the stock was amply rewarded, as it was the fund’s top-performing stock for the period. With new products rolled out to great reception and the distribution of Apple’s first dividend, we sold the position in April at nearly double what we paid for it to realize gains. In the health-care industry, investments in the biotechnology company Elan benefited from the success of its drug Tysabri for the treatment of multiple sclerosis. With changes in the way the company stratified its patient population to determine who was eligible to receive Tysabri, management improved growth prospects for the drug, and the stock price climbed significantly. However, the stock became overpriced in our estimation, and we sold the position to lock in profits. The fund’s decrease in its health-care industry exposure over the course of the period is primarily attributable to this sale. TJX , which operates store chains such as T.J.Maxx and Marshalls and is a long-time holding, has a great franchise selling off-price apparel and other items, and has seized the opportunity presented by consumers’ price consciousness. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Leapfrog Enterprises , a maker of technology-based educational toys, rallied strongly with the wildly successful launch of its learning tablet LeapPad for kids. The stock has tripled since we bought it, and we have trimmed the position accordingly. What is your outlook for U.S. equities in the coming months? As we saw in the weeks following the close of the fiscal year, new challenges emerged to disrupt the nascent calm across European financial markets. However, as Europe and China grapple with slower growth, the U.S. economy continues to show signs of recovery. And as the Federal Reserve stated in April, the central bank remains “prepared to do more as needed to make sure that this recovery continues.” With the United States further along in its recovery, I believe U.S. stocks represent a relatively attractive opportunity among global equities. We think that the fund’s strategy of owning inexpensive stocks that are out of favor with investors but have the potential to rebound once a catalyst unlocks their potential; mispriced stocks with good earnings growth over the next 12 to 18 months; and well-priced stocks of solid companies with healthy business momentum provides a compelling framework for achieving competitive returns across all market conditions. Thank you, Jim, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager James A. Polk has an M.B.A. from Babson College and a B.A. from Colby College. A CFA charterholder, he joined Putnam in 1998 and has been in the investment industry since 1994. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For themost recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.72% 8.21% 7.91% 7.91% 7.91% 7.91% 8.18% 7.87% 8.46% 8.95% 10 years 73.25 63.32 60.71 60.71 60.76 60.76 64.81 59.09 68.99 77.76 Annual average 5.65 5.03 4.86 4.86 4.86 4.86 5.12 4.75 5.39 5.92 5 years –1.71 –7.35 –5.35 –6.93 –5.35 –5.35 –4.18 –7.55 –2.99 –0.41 Annual average –0.34 –1.52 –1.09 –1.43 –1.09 –1.09 –0.85 –1.56 –0.61 –0.08 3 years 75.29 65.30 71.43 68.43 71.39 71.39 72.74 66.67 73.84 76.53 Annual average 20.57 18.24 19.68 18.98 19.67 19.67 19.99 18.56 20.24 20.86 1 year –1.28 –6.93 –2.04 –6.94 –2.04 –3.02 –1.84 –5.26 –1.62 –1.08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 4/30/12 Lipper Multi-Cap Value Funds Russell 3000 Value Index category average* Annual average (life of fund) 4.31% 5.47% 10 years 61.75 74.27 Annual average 4.93 5.38 5 years –7.87 –4.65 Annual average –1.63 –1.28 3 years 65.81 65.88 Annual average 18.36 18.25 1 year 0.61 –2.25 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/12, there were 302, 251, 221, 110, and 45 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $16,071 and $16,076, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,909 at public offering price. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $16,899 and $17,776, respectively. 11 Fund price and distribution information For the 12-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — — — 1 1 Income $0.052 — — — $0.023 $0.085 Capital gains — Total — — — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $13.49 $14.31 $12.74 $12.72 $13.04 $13.51 $13.27 $13.53 4/30/12 13.26 14.07 12.48 12.46 12.80 13.26 13.03 13.29 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.95% 8.43% 8.14% 8.14% 8.14% 8.14% 8.41% 8.10% 8.69% 9.18% 10 years 71.37 61.57 59.00 59.00 59.06 59.06 62.98 57.25 67.35 75.82 Annual average 5.53 4.91 4.75 4.75 4.75 4.75 5.01 4.63 5.28 5.81 5 years 4.12 –1.84 0.25 –1.43 0.25 0.25 1.53 –2.05 2.86 5.48 Annual average 0.81 –0.37 0.05 –0.29 0.05 0.05 0.30 –0.41 0.57 1.07 3 years 112.85 100.61 108.17 105.17 108.18 108.18 109.63 102.17 111.19 114.58 Annual average 28.63 26.12 27.68 27.07 27.69 27.69 27.98 26.45 28.30 28.98 1 year 3.81 –2.17 3.07 –1.93 3.08 2.08 3.32 –0.31 3.62 4.09 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/11 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Annualized expense ratio for the six-month period ended 4/30/12* 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.18 $10.12 $10.12 $8.81 $7.49 $4.86 Ending value (after expenses) $1,123.90 $1,119.30 $1,119.50 $1,120.80 $1,121.60 $1,124.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.87 $9.62 $9.62 $8.37 $7.12 $4.62 Ending value (after expenses) $1,019.05 $1,015.32 $1,015.32 $1,016.56 $1,017.80 $1,020.29 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Value Index is an unmanaged index of those companies in the Russell 3000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 17 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Multi-Cap Value Fund, (the fund), including the funds portfolio, as of April 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Multi-Cap Value Fund as of April 30, 2012, the results of its operations, the changes in its net assets and the financial highlights for each of the periods described above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 12, 2012 18 The fund’s portfolio 4/30/12 COMMON STOCKS (95.5%)* Shares Value Aerospace and defense (2.6%) L-3 Communications Holdings, Inc. S 80,600 $5,927,324 Northrop Grumman Corp. 99,200 6,277,376 Auto components (0.3%) American Axle & Manufacturing Holdings, Inc. † S 162,300 1,572,687 Beverages (2.3%) Coca-Cola Enterprises, Inc. 358,400 10,795,008 Biotechnology (0.5%) Amarin Corp. PLC ADR (Ireland) † S 175,720 2,145,541 Capital markets (5.1%) Ameriprise Financial, Inc. 100,162 5,429,782 Charles Schwab Corp. (The) S 238,300 3,407,690 E*Trade Financial Corp. † 427,118 4,540,264 Fortress Investment Group LLC Class A 710,669 2,544,195 Legg Mason, Inc. 176,600 4,603,962 Raymond James Financial, Inc. 95,587 3,500,396 Chemicals (2.3%) Celanese Corp. Ser. A S 132,700 6,430,642 LyondellBasell Industries NV Class A (Netherlands) S 103,800 4,336,764 Commercial banks (6.7%) Bancorp, Inc. (The) † 427,699 4,392,469 Fifth Third Bancorp 237,400 3,378,202 First Horizon National Corp. 563,200 5,170,176 Huntington Bancshares, Inc. 478,250 3,199,493 Popular, Inc. (Puerto Rico) † 1,039,500 1,850,310 UMB Financial Corp. S 85,600 4,113,080 Wells Fargo & Co. 286,300 9,571,009 Commercial services and supplies (1.6%) ACCO Brands Corp. † S 360,300 3,801,165 Healthcare Services Group, Inc. S 175,018 3,713,882 Communications equipment (3.3%) Cisco Systems, Inc. 213,100 4,293,965 Polycom, Inc. † 223,600 2,967,172 Qualcomm, Inc. 59,200 3,779,328 Sycamore Networks, Inc. † 124,200 1,936,278 Tellabs, Inc. 682,400 2,572,648 Computers and peripherals (0.5%) Electronics for Imaging, Inc. † 132,800 2,370,480 Containers and packaging (3.5%) Silgan Holdings, Inc. 376,400 16,512,668 19 COMMON STOCKS (95.5%)* cont. Shares Value Diversified financial services (3.9%) Bank of America Corp. 464,200 $3,764,662 Citigroup, Inc. 188,700 6,234,648 JPMorgan Chase & Co. 191,900 8,247,862 Electric utilities (1.6%) American Electric Power Co., Inc. 54,000 2,097,360 Great Plains Energy, Inc. S 276,200 5,640,004 Electrical equipment (1.5%) AMETEK, Inc. S 140,050 7,048,717 Energy equipment and services (4.4%) Cameron International Corp. † 109,800 5,627,250 Ensco International PLC ADR (United Kingdom) 65,400 3,574,110 Key Energy Services, Inc. † S 294,900 3,733,434 National Oilwell Varco, Inc. 47,800 3,621,328 Oil States International, Inc. † 53,200 4,233,656 Food products (2.4%) Mead Johnson Nutrition Co. Class A 87,400 7,477,944 Post Holdings, Inc.† 132,200 3,932,950 Health-care equipment and supplies (7.3%) Alere, Inc. † 271,200 6,478,968 Covidien PLC (Ireland) 195,242 10,783,216 Merit Medical Systems, Inc. † S 405,680 5,363,090 St. Jude Medical, Inc. 123,600 4,785,792 Stryker Corp. S 128,700 7,023,159 Health-care providers and services (4.6%) Aetna, Inc. 179,200 7,891,968 Lincare Holdings, Inc. S 86,250 2,104,500 Mednax, Inc. † 109,900 7,719,376 PSS World Medical, Inc. † S 174,700 4,180,571 Household durables (2.7%) Newell Rubbermaid, Inc. 268,244 4,882,041 NVR, Inc. † S 4,800 3,762,912 Skullcandy, Inc. † S 264,300 4,260,516 Household products (1.1%) Church & Dwight Co., Inc. S 69,013 3,505,860 Energizer Holdings, Inc. † S 22,300 1,590,659 Industrial conglomerates (3.1%) Tyco International, Ltd. S 263,500 14,790,255 Insurance (6.0%) Brown & Brown, Inc. S 120,100 3,239,097 Employers Holdings, Inc. 170,135 2,946,738 Hanover Insurance Group, Inc. (The) 82,000 3,309,520 Hartford Financial Services Group, Inc. (The) S 305,134 6,270,504 20 COMMON STOCKS (95.5%)* cont. Shares Value Insurance cont. Marsh & McLennan Cos., Inc. 140,400 $4,696,380 XL Group PLC 377,600 8,122,176 IT Services (0.5%) Total Systems Services, Inc. 100,996 2,375,426 Leisure equipment and products (2.1%) Hasbro, Inc. S 54,900 2,017,026 Leapfrog Enterprises, Inc. † 433,300 4,047,022 Mattel, Inc. S 109,800 3,689,280 Machinery (5.4%) Gardner Denver, Inc. S 94,000 6,123,160 Navistar International Corp. † 75,400 2,559,830 Snap-On, Inc. S 160,100 10,012,653 Stanley Black & Decker, Inc. 61,600 4,506,656 WABCO Holdings, Inc. † 38,700 2,439,261 Media (2.4%) Interpublic Group of Companies, Inc. (The) 203,300 2,400,973 Regal Entertainment Group Class A S 306,000 4,164,660 Time Warner, Inc. S 127,500 4,776,150 Metals and mining (0.8%) U.S. Steel Corp. S 141,000 3,994,530 Multiline retail (1.3%) Dollar General Corp. † 84,200 3,996,132 Macy’s, Inc. S 46,900 1,923,838 Multi-utilities (2.0%) Ameren Corp. 105,300 3,452,787 DTE Energy Co. 63,700 3,591,406 XCEL Energy, Inc. 82,500 2,232,450 Office electronics (1.3%) Xerox Corp. 793,400 6,172,652 Oil, gas, and consumable fuels (2.4%) Apache Corp. S 34,300 3,290,742 Pioneer Natural Resources Co. S 43,255 5,009,794 Swift Energy Co. † S 100,600 3,043,150 Personal products (1.1%) Avon Products, Inc. 231,400 4,998,240 Pharmaceuticals (1.7%) Pfizer, Inc. 250,300 5,739,379 ViroPharma, Inc. † S 114,902 2,499,119 Real estate management and development (0.5%) CBRE Group, Inc. † 128,900 2,424,609 21 COMMON STOCKS (95.5%)* cont. Shares Value Road and rail (0.5%) Hertz Global Holdings, Inc. † 163,200 $2,514,912 Semiconductors and semiconductor equipment (1.1%) Advanced Micro Devices, Inc. † S 441,800 3,251,648 Skyworks Solutions, Inc. † 64,700 1,755,958 Software (0.9%) Synopsys, Inc. † 141,800 4,255,418 Specialty retail (4.2%) American Eagle Outfitters, Inc. 169,100 3,045,491 AutoZone, Inc. † 6,500 2,575,040 GameStop Corp. Class A 136,900 3,115,844 Staples, Inc. S 221,400 3,409,560 Talbots, Inc. (The) † S 674,900 1,997,704 TJX Cos., Inc. (The) 141,200 5,889,451 Total common stocks (cost $404,371,192) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Pfizer, Inc. (Put) May-12/22.00 $250,300 $42,551 Total purchased options outstanding (cost $65,679) SHORT-TERM INVESTMENTS (23.4%)* Shares Value Putnam Cash Collateral Pool, LLC 0.20% d 94,118,485 $94,118,485 Putnam Money Market Liquidity Fund 0.10% e 16,316,925 16,316,925 Total short-term investments (cost $110,435,410) TOTAL INVESTMENTS Total investments (cost $514,872,281) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $472,402,260. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period. 22 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $61,526,327 $— $— Consumer staples 32,300,661 — — Energy 32,133,464 — — Financials 104,957,224 — — Health care 66,714,679 — — Industrials 69,715,191 — — Information technology 35,730,973 — — Materials 31,274,604 — — Utilities 17,014,007 — — Total common stocks — — Purchased options outstanding — 42,551 — Short-term investments 16,316,925 94,118,485 — Totals by level $— The accompanying notes are an integral part of these financial statements. 23 Statement of assets and liabilities 4/30/12 ASSETS Investment in securities, at value, including $91,077,977 of securities on loan (Note 1): Unaffiliated issuers (identified cost $404,436,871) $451,409,681 Affiliated issuers (identified cost $110,435,410) (Notes 1 and 6) 110,435,410 Cash 1 Dividends, interest and other receivables 264,423 Receivable for investments sold 14,198,537 Receivable for shares of the fund sold 221,892 Total assets LIABILITIES Payable for shares of the fund repurchased 925,261 Payable for investments purchased 8,461,431 Payable for compensation of Manager (Note 2) 218,253 Payable for investor servicing fees (Note 2) 77,148 Payable for custodian fees (Note 2) 5,738 Payable for Trustee compensation and expenses (Note 2) 103,332 Payable for administrative services (Note 2) 5,366 Payable for distribution fees (Note 2) 113,170 Collateral on securities loaned, at value (Note 1) 94,118,485 Other accrued expenses 99,500 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $502,450,315 Undistributed net investment income (Note 1) 1,087,946 Accumulated net realized loss on investments (78,108,811) Net unrealized appreciation of investments 46,972,810 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($418,178,492 divided by 31,547,363 shares) $13.26 Offering price per class A share (100/94.25 of $13.26)* $14.07 Net asset value and offering price per class B share ($11,422,418 divided by 915,362 shares)** $12.48 Net asset value and offering price per class C share ($14,876,180 divided by 1,193,868 shares)** $12.46 Net asset value and redemption price per class M share ($3,749,595 divided by 292,954 shares) $12.80 Offering price per class M share (100/96.50 of $12.80)* $13.26 Net asset value, offering price and redemption price per class R share ($8,818,593 divided by 676,653 shares) $13.03 Net asset value, offering price and redemption price per class Y share ($15,356,982 divided by 1,155,617 shares) $13.29 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 Statement of operations Year ended 4/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $160,869) $6,626,415 Interest (including interest income of $8,932 from investments in affiliated issuers) (Note 6) 9,046 Securities lending (Note 1) 229,134 Total investment income EXPENSES Compensation of Manager (Note 2) 2,643,748 Investor servicing fees (Note 2) 1,393,610 Custodian fees (Note 2) 15,839 Trustee compensation and expenses (Note 2) 36,065 Administrative services (Note 2) 14,388 Distribution fees — Class A (Note 2) 1,036,708 Distribution fees — Class B (Note 2) 124,947 Distribution fees — Class C (Note 2) 154,014 Distribution fees — Class M (Note 2) 27,271 Distribution fees — Class R (Note 2) 46,515 Other 203,223 Total expenses Expense reduction (Note 2) (100,398) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 36,943,850 Net realized gain on written options (Notes 1 and 3) 1,447,287 Net unrealized depreciation of investments and written options during the year (50,836,921) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 25 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 4/30/12 Year ended 4/30/11 Operations: Net investment income $1,268,665 $137,439 Net realized gain on investments 38,391,137 132,790,598 Net unrealized depreciation of investments (50,836,921) (57,398,192) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,741,819) (77,431) Class R (18,264) — Class Y (97,012) (133,323) Increase in capital from settlement payments (Note 7) 167,276 — Redemption fees (Note 1) — 642 Decrease from capital share transactions (Note 4) (56,781,901) (128,210,163) Total decrease in net assets NET ASSETS Beginning of year 542,051,099 594,941,529 End of year (including undistributed net investment income of $1,087,946 and $107,920, respectively) The accompanying notes are an integral part of these financial statements. 26 This page left blank intentionally. 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees reimbursements end of period asset value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A April 30, 2012 .04 (.22) (.05) — e 1.17 .32 82 April 30, 2011 .01 1.82 — b — — — b — b — 1.18 .06 98 April 30, 2010 .01 4.05 (.01) — — — b — f 1.30 g .09 g 98 April 30, 2009 .05 (4.38) (.03) — — — b — 1.30 g .54 g 130 April 30, 2008 .04 (1.85) (.06) (2.41) (.01) — b — 1.27 g .25 g 71 Class B April 30, 2012 (.05) (.21) — e 1.92 (.45) 82 April 30, 2011 (.08) 1.73 — b — 1.93 (.69) 98 April 30, 2010 (.06) 3.87 — b — f 2.05 g (.67) g 98 April 30, 2009 (.02) (4.20) — b — 2.05 g (.24) g 130 April 30, 2008 (.07) (1.77) — (2.41) (.01) — b — 2.02 g (.49) g 71 Class C April 30, 2012 (.05) (.21) — e 1.92 (.44) 82 April 30, 2011 (.08) 1.73 — b — 1.93 (.70) 98 April 30, 2010 (.06) 3.86 — b — f 2.05 g (.67) g 98 April 30, 2009 (.02) (4.18) — b — 2.05 g (.23) g 130 April 30, 2008 (.07) (1.78) — (2.41) (.01) — b — 2.02 g (.50) g 71 Class M April 30, 2012 (.02) (.22) — e 1.67 (.19) 82 April 30, 2011 (.05) 1.77 — b — 1.68 (.44) 98 April 30, 2010 (.04) 3.95 — b — f 1.80 g (.43) g 98 April 30, 2009 — b (4.26) — b — 1.80 g .02 g 130 April 30, 2008 (.03) (1.81) — (2.41) (.01) — b — 1.77 g (.24) g 71 Class R April 30, 2012 .01 (.23) (.02) — e 1.42 .07 82 April 30, 2011 (.02) 1.80 — b — 1.43 (.20) 98 April 30, 2010 (.02) 4.00 — b — f 1.55 g (.17) g 98 April 30, 2009 .02 (4.30) (.01) — — — b — 1.55 g .28 g 130 April 30, 2008 — b (1.82) (.04) (2.41) (.01) — b — 1.52 g .01 g 71 Class Y April 30, 2012 .07 (.22) (.09) — e .92 .56 82 April 30, 2011 .04 1.83 (.03) — — — b — .93 .38 98 April 30, 2010 .03 4.07 (.04) — — — b — f 1.05 g .33 g 98 April 30, 2009 .07 (4.40) (.05) — — — b — 1.05 g .78 g 130 April 30, 2008 .07 (1.84) (.10) (2.41) (.01) — b — 1.02 g .51 g 71 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 29 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to April 30, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets April 30, 2010 0.02% April 30, 2009 0.05 April 30, 2008 0.01 The accompanying notes are an integral part of these financial statements. 30 Notes to financial statements 4/30/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from May 1, 2011 through April 30, 2012. Putnam Multi-Cap Value Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing primarily in common stocks of U.S. companies of any size, with a focus on value stocks issued by companies which Putnam Management believes are currently undervalued. The fund seeks current income as a secondary objective. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately five and a half years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 31 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 2,100,000 on purchased options contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. 32 At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $91,077,977. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $94,118,485. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2012, the fund had a short-term capital loss carryover of $76,531,973 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on April 30, 2018. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, and realized and unrealized gains and losses on passive foreign investment companies. Reclassifications are made to the funds capital accounts to reflect 33 income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,568,456 to decrease distribution in excess of net investment income, $167,278 to decrease paid-in-capital and $1,401,178 to increase to accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $64,556,660 Unrealized depreciation (18,213,376) Net unrealized appreciation 46,343,284 Undistributed ordinary income 1,087,946 Capital loss carryforward (76,531,973) Cost for federal income tax purposes $515,501,807 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 34 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $754 under the expense offset arrangements and by $99,644 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $372, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $24,533 and $341 from the sale of classA and classM shares, respectively, and received $13,123 and $683 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $377,839,971 and $430,340,882, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at beginning of the reporting period 3,241,927 $2,461,029 Options opened 7,334,520 1,494,018 Options expired (6,130,924) (2,192,262) Options closed (4,445,523) (1,762,785) Written options outstanding at end of the reporting period — $— 35 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/12 Year ended 4/30/11 ClassA Shares Amount Shares Amount Shares sold 3,974,719 $47,674,462 7,325,442 $82,798,174 Shares issued in connection with reinvestment of distributions 141,700 1,690,480 6,191 74,600 4,116,419 49,364,942 7,331,633 82,872,774 Shares repurchased (7,931,409) (97,344,076) (14,421,740) (166,003,260) Net decrease Year ended 4/30/12 Year ended 4/30/11 ClassB Shares Amount Shares Amount Shares sold 178,806 $2,073,526 294,817 $3,246,787 Shares issued in connection with reinvestment of distributions — 178,806 2,073,526 294,817 3,246,787 Shares repurchased (541,316) (6,197,757) (685,994) (7,434,187) Net decrease Year ended 4/30/12 Year ended 4/30/11 ClassC Shares Amount Shares Amount Shares sold 105,662 $1,193,361 250,126 $2,680,644 Shares issued in connection with reinvestment of distributions — 105,662 1,193,361 250,126 2,680,644 Shares repurchased (371,266) (4,226,446) (316,367) (3,452,482) Net decrease Year ended 4/30/12 Year ended 4/30/11 ClassM Shares Amount Shares Amount Shares sold 16,355 $189,437 18,682 $215,311 Shares issued in connection with reinvestment of distributions — 16,355 189,437 18,682 215,311 Shares repurchased (42,324) (499,301) (79,659) (886,153) Net decrease Year ended 4/30/12 Year ended 4/30/11 ClassR Shares Amount Shares Amount Shares sold 199,728 $2,394,566 292,250 $3,382,003 Shares issued in connection with reinvestment of distributions 1,526 17,917 — — 201,254 2,412,483 292,250 3,382,003 Shares repurchased (341,071) (4,201,887) (282,193) (3,278,703) Net increase (decrease) 36 Year ended 4/30/12 Year ended 4/30/11 ClassY Shares Amount Shares Amount Shares sold 395,153 $4,876,335 836,466 $9,561,929 Shares issued in connection with reinvestment of distributions 7,373 88,103 10,823 130,635 402,526 4,964,438 847,289 9,692,564 Shares repurchased (362,055) (4,510,621) (4,107,222) (49,245,461) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Investments $42,551 Payables $— Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants* Total Equity contracts $41,634 $(2,168,315) $(2,126,681) Total * For the reporting period, the transaction volume for warrants was minimal. Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants* Total Equity contracts $647,028 $451,247 $1,098,275 Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $8,932 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $192,854,771 and $193,565,677, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 37 Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $162,416 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $4,860 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities. The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 38 Federal tax information (Unaudited) The fund designated 100.0% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100.0%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $5,386 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 39 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility; CVR Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 40 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 41 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Robert R. Leveille (Born 1969) Assistant Clerk Vice President and Chief Compliance Officer Since 2010 Since 2007 Manager of Finance, Dunkin’ Brands (2008– Chief Compliance Officer, Putnam Investments, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management, and Putnam Retail Management (2007–2008); Senior Financial Management Analyst, Putnam Investments (1999–2007) Mark C. Trenchard (Born 1962) Nancy E. Florek (Born 1957) Vice President and BSA Compliance Officer Vice President, Assistant Clerk, Assistant Since 2002 Treasurer and Proxy Manager Director of Operational Compliance, Since 2000 Putnam Investments and Putnam Retail Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 42 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 43 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Ravi Akhoury Chief Compliance Officer One Post Office Square Barbara M. Baumann Boston, MA 02109 Charles B. Curtis Mark C. Trenchard Robert J. Darretta Vice President and Investment Sub-Manager John A. Hill BSA Compliance Officer Putnam Investments Limited Paul L. Joskow 57–59 St James’s Street Elizabeth T. Kennan Robert T. Burns London, England SW1A 1LD Kenneth R. Leibler Vice President and Robert E. Patterson Chief Legal Officer Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC W. Thomas Stephens Vice President One Post Office Square Boston, MA 02109 Officers Judith Cohen Robert L. Reynolds Vice President, Clerk and Marketing Services President Assistant Treasurer Putnam Retail Management One Post Office Square Jonathan S. Horwitz Michael Higgins Boston, MA 02109 Executive Vice President, Vice President, Senior Associate Principal Executive Treasurer and Assistant Clerk Custodian Officer, Treasurer and State Street Bank Compliance Liaison Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Steven D. Krichmar Assistant Treasurer and Legal Counsel Vice President and Proxy Manager Ropes & Gray LLP Principal Financial Officer Susan G. Malloy Independent Registered Janet C. Smith Vice President and Public Accounting Firm Vice President, Assistant Assistant Treasurer KPMG LLP Treasurer and Principal Accounting Officer This report is for the information of shareholders of Putnam Multi-Cap Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2012	$45,045	$	$4,000	$ — April 30, 2011	$38,098	$	$3,800	$ — For the fiscal years ended April 30, 2012 and April 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,000 and $3,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
